UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-4035


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

WENDY B. DAUBERMAN,

                  Defendant – Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (3:07-cr-00040-HEH-2)


Submitted:    December 29, 2008             Decided:   January 16, 2009


Before WILKINSON and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


I. Scott Pickus, Richmond, Virginia, for Appellant.       Chuck
Rosenberg, United States Attorney, Sara E. Chase, Assistant
United States Attorney, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Wendy       B.   Dauberman    appeals       her    jury     conviction       and

forty-eight month sentence for one count of conspiracy to commit

theft of government property, in violation of 18 U.S.C. § 371

(2006);     two    counts      of    aiding      and     abetting       the      theft    of

government property, in violation of 18 U.S.C. §§ 2, 641 (2006);

and three counts each of aiding and abetting: (i) making false

statements affecting Social Security benefits; (ii) concealing

and    failing     to    disclose    material      facts       for    Social      Security

benefits; and (iii) representative payee misuse, in violation of

42 U.S.C. §§ 408(a) (2000) and 18 U.S.C. § 2 (2006).                             Dauberman

was convicted along with her son, Crist Dauberman, Jr. (“Crist,

Jr.”), for their roles in a scheme to fraudulently obtain Social

Security     Administration         (“SSA”)      and     Department         of    Veterans

Affairs (“VA”) payments intended for Dauberman’s husband, Crist

Dauberman, Sr.          Finding no error, we affirm.

            Dauberman first claims that the district court erred

in denying her Fed. R. Crim. P. 29 motions for judgment of

acquittal.        We review the denial of a Rule 29 motion de novo.

See United States v. Alerre, 430 F.3d 681, 693 (4th Cir. 2005).

When   a   Rule    29    motion     is   based    on    a    claim    of    insufficient

evidence,    the    jury’s     verdict     must    be       sustained      “if   there    is

substantial       evidence,     taking    the     view      most     favorable     to    the

Government, to support it.”              United States v. Abu Ali, 528 F.3d

                                           2
210, 244 (4th Cir. 2008) (internal quotation marks and citations

omitted).     This court “ha[s] defined ‘substantial evidence’ as

evidence     that         a    reasonable          finder        of    fact      could    accept     as

adequate and sufficient to support a conclusion of a defendant’s

guilt   beyond        a       reasonable          doubt.”        Alerre,         430    F.3d    at   693

(internal quotation marks and citations omitted).

             We    “must         consider          circumstantial           as    well     as    direct

evidence, and allow the government the benefit of all reasonable

inferences        from         the        facts     proven       to     those      sought       to   be

established.”             United States v. Tresvant, 677 F.2d 1018, 1021

(4th Cir. 1982) (citations omitted).                              This court may not weigh

the evidence or review the credibility of the witnesses.                                             See

United States v. Allen, 491 F.3d 178, 185 (4th Cir. 2007).                                            If

the   evidence        “supports            different,        reasonable           interpretations,

the   jury   decides            which       interpretation             to    believe.”           United

States v. Murphy, 35 F.3d 143, 148 (4th Cir. 1994) (citations

omitted).         A       defendant          challenging          the       sufficiency         of   the

evidence faces a heavy burden.                           See United States v. Beidler,

110 F.3d 1064, 1067 (4th Cir. 1997).

             We       have       reviewed          the      record      and       find     that      the

Government’s evidence was sufficient to establish that Dauberman

conspired to convert and aided and abetted in the conversion of

government    property               in    violation        of    18    U.S.C.         § 641    (2006).

United States v. Gill, 193 F.3d 802, 804 n.1 (4th Cir. 1999)

                                                     3
(holding that the Government established the defendant intended

to steal from the Government because she intercepted the SSA

checks, endorsed them, and used the funds for her own benefit,

“thus preventing the money from reaching . . . the Government’s

intended beneficiary”).

            We also find that Dauberman’s convictions for aiding

and abetting the concealment of material facts for SSA benefits,

aiding and abetting the making of false statements affecting SSA

benefits, and aiding and abetting representative payee misuse

did not result in her being convicted numerous times for the

same crime.      It is true that an indictment charging a single

offense    in   several     different           counts    is    multiplicitous       and

subjects    a   defendant    to     a    risk    of    multiple   sentences      for    a

single offense in violation of the Double Jeopardy Clause.                           See

United States v. Goodine, 400 F.3d 202, 207 (4th Cir. 2005).                           It

is     nonetheless   well-established             that     a    defendant      may     be

convicted of separate offenses arising from a single act if each

charge requires proof of a fact that the other does not.                             See

Blockburger     v.   United       States,        284     U.S.   299,    304    (1932);

Manokey v. Waters, 390 F.3d 767, 771-73 (4th Cir. 2004).                               We

find that although the different counts all stemmed from the

same    representative      payee       reports    submitted      to   the    SSA,   the

convictions about which Dauberman complains required different

proof to establish different elements.

                                           4
               Moreover,    we    reject    Dauberman’s      assertion        that   she

could    not    have   committed      the       crimes   pertaining     to     the   SSA

benefits because only Crist, Jr. was a representative payee at

the time of the acts alleged and, accordingly, only he had an

obligation to be truthful to the SSA.                    As an aider and abettor,

Dauberman      could   be   guilty    of    the    crimes    with     which    she   was

charged regardless of whether she had an independent obligation

to be truthful to the SSA.                  See United States v. Winstead,

708 F.2d 925, 927 (4th Cir. 1983) (“To prove the crime of aiding

and     abetting    the     government      must     show    that     the     defendant

knowingly       associated       himself    with     and    participated       in    the

criminal venture.”).

               Based on the foregoing, we affirm the district court’s

judgment    and    deny     Dauberman’s         requests    to   be   appointed      new

appellate counsel, for an order directing her current attorney

to return documents to her, and for an extension of time for new

appellate counsel to file a reply brief.                    We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                               AFFIRMED




                                            5